DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species of cryogenic system.  
Species A1 – Figure 3 and Figure 4.
Species A2 – Figure 3 and Figure 5.
Species A3 – Figure 3 and Figure 6.
Species B – Figure 10.
Species C – Figure 12.
Species D1– Figure 19 and Figure 20.
Species D2 – Figure 19 and Figure 21.
Species D3 – Figure 19 and Figure 22.
Species E – Figure 24.
Species F – Figure 25.
Species G – Figure 31.
Species H – Figure 31 and Figure 32.
Species I – Figures 33-36.
Species A1-A3 are each a cryogenic cooling system 200, as shown in Figure 3, that includes inter alia cryogenic cooler 242 operable to chill engine bleed air flow 252 and produce working fluid flow 206 for distribution through a plumbing system 204 to cool one or more components 208 of aircraft 100, controller 290, as shown in Figure 3 (Figure 3 described further at ¶¶0182-0189), and additionally a cryogenic air separator 220, wherein: Species A1 includes a cryogenic air separator 300 as the cryogenic air separator 220, as shown in Figure 4 and described at ¶0190; Species A2 includes a different cryogenic air separator 400 as the cryogenic air separator 220, as shown in Figure 5 and described at ¶0191; and Species A3 includes a different cryogenic air separator 500 as the cryogenic air separator 220, as shown in Figure 6 and described at ¶0192. Species B is engine-driven cryogenic cooling system 900, as shown in Figure 10, that includes inter alia first air cycle machine 901 operable to produce a cooling air stream inter alia liquid air storage vessel 1202, cryogenic cooler 1242, heat exchanger system 1246, compressor 1250, pump 1210, and controller 1290, as shown in Figure 12 (Figure 12 described further at ¶¶0218-0224). Species D1-D3 are each a cryogenic cooling system 2200, as shown in Figure 19, that includes inter alia first air cycle machine 2201 operable to output a cooling air stream 2210 based on a first air source 2204, a second air cycle machine 2220 operable to output a chilled air stream 2223 at a cryogenic temperature based on a second air source 2221 cooled by the cooling air stream 2210 of the first air cycle machine 2201, a liquid air collection system 2230 in fluid communication with an output of the second air cycle machine 2220, as shown in Figure 19 (Figure 19 described further at ¶¶0233-0239), and additionally a cryogenic air separator 2240,  wherein: Species D1 includes a cryogenic air separator 2300 as the cryogenic air separator 2240, as shown in Figure 20 and described at ¶0241; Species D2 includes a different cryogenic air separator 2400 as the cryogenic air separator 2240, as shown in Figure 21 and described at ¶0242; and Species D3 includes a different cryogenic air separator 2500 as the cryogenic air separator 2240, as shown in Figure 22 and described at ¶0243. Species E is a cryogenic cooling system 3200, as shown in Figure 24, that includes inter alia cryogenic liquid reservoir 3202 and cryogenic working fluid flow control assembly 3204 in fluid communication with propulsion motor windings 820 of electric fan propulsion motor 818, controller 3224 wherein pump 3205 supplies both primary cooling line 3208 including main control valve 3214 and bypass cooling line 3216 around main control valve 3214, as shown in Figure 24 (Figure 24 described further at ¶¶0248-0256). Species F is a cryogenic cooling system 3300, as shown in Figure 25, that includes inter alia cryogenic liquid reservoir 3202 and cryogenic working fluid flow control assembly 3204 in fluid communication with propulsion motor windings 820 of electric fan propulsion motor 818, controller 3224 wherein pump 3205 supplies only primary cooling line 3208 including main control valve 3214 without bypass inter alia cryogenic cooler 4102, power supply 4104 including solar array 4104A, battery system 4104B and wind turbine system 4104C, power distribution system 4106, heat exchange system 4146, and a feeder line 4140, having only one cryogenic cartridge 4120 and without an extension as shown in Figure 31 (Figure 31 described further at ¶¶0271-0275). Species H is a ground based cryogenic cooling system 4100, as shown in Figure 31, that includes inter alia cryogenic cooler 4102, power supply 4104 including solar array 4104A, battery system 4104B and wind turbine system 4104C, power distribution system 4106, heat exchange system 4146, wherein a filling station 4200 is formed as an extension of feeder line 4140 as shown in Figure 32 and includes inter alia four cryogenic cartridges 4120A-4120D as shown in Figure 32 (¶0276). Species I is a cryogenic system 4300 (Figure 33) for an aircraft 4302 as shown in Figures 33-36, that includes inter alia, electric motor cryogenic cooling system 4312/4440 & controller 4424 (Fig. 34), gas turbine engine cooling system 4322, power electronics cooling system 4324, on-board cryogenic cooler 4308/4500 (Fig. 35), gas separation system 4326/4600 (Fig. 36), fuel tank inerting system 4332, breathable oxygen system 4334 and combustion enhancement system 4336, as shown in Figures 33-36 (Figures 33-36 described further at ¶¶0277-0287).
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search. It is necessary to employ different search strategies, queries, and/or search terms, such 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 drawn to a system for an aircraft, classified in F02C 6/06. 
II. Claims 11-18, drawn to a method, classified in F02C 9/18. 
III. Claims 19-20, drawn to a system for an aircraft, classified in B64D13/06.
The inventions are independent or distinct, each from the other because:
I and Invention III are directed to related systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect. Invention I does not require inter alia a gas turbine engine operable to produce thrust for the aircraft as required by Invention III; Invention III does not require inter alia a means for chilling an engine bleed air flow from the engine bleed source to produce a chilled working fluid at a temperature below a boiling point of oxygen and above a boiling point of nitrogen. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I & III and Invention II are related as product (Inventions I & III) and process of use (Invention II).  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, (1) the process of Invention II as claimed can be practiced with another materially different product, different from the system of Inventions I & III (e.g., a system that does not produce/pump liquid air). (2) The product as claimed can be used in a materially different process of using that product, one that does not produce liquid air or pump liquid air. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083

DATE 
March 4, 2021
/JASON H DUGER/Primary Examiner, Art Unit 3741